 



Exhibit 10.22
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”), effective as of December 30, 2006
by and between USI SERVICES CORPORATION, a Delaware corporation (“Company”), and
JEFFREY JONES (“Executive”). Company and Executive are referred to hereinafter
as the “Parties”.
RECITALS:
     WHEREAS, the Company is a wholly-owned subsidiary of USI Holdings
Corporation, a Delaware corporation (“USI”);
     WHEREAS, Executive is presently employed by the Company pursuant to an
Employment Agreement effective as of December 1, 2002, as amended by a First
Amendment to Employment Agreement dated as of February 22, 2004 (collectively,
the “Prior Agreement”);
     WHEREAS, the Parties wish to supersede and restate the Prior Agreement in
its entirety, as set forth herein; and
     WHEREAS, the Company desires to employ the Executive on the terms and
subject to the conditions set forth herein, and Executive is willing to accept
such employment on such terms and conditions; and
     WHEREAS, by virtue of such employment, Executive will have access to
Confidential Information of the USI Companies; and
     WHEREAS, Executive acknowledges and agrees that the Company (on behalf of
itself and the USI Companies) has a reasonable, necessary and legitimate
business interest in protecting its own and the USI Companies’ Confidential
Information, Client Accounts, relationships with Active Prospective Clients,
Goodwill and ongoing business, and that the terms and conditions set forth below
are reasonable and necessary in order to protect these legitimate business
interests.
     NOW THEREFORE, in consideration of the representations, warranties,
covenants, and agreements contained herein, and for other good and valuable
consideration, the receipt and adequacy of which are conclusively acknowledged,
the Parties, intending to become legally bound, agree as follows:
AGREEMENT:
1. DEFINITIONS
     1.1 Specific Definitions. Capitalized terms not defined elsewhere herein
shall have the following meanings ascribed to them:
     “Active Prospective Acquisition” means any business or enterprise engaged
in providing USI Business, (i) with which a specified Person (or any of its
agents) had engaged in negotiations (whether or not successfully) within the
24 months preceding a specified date, regarding the acquisition of, sale of
assets by, or merger or joint venture with, such business or enterprise or
(ii) which had been identified by a specified Person (or any of its agents) in
the business records of such specified Person within the 24 months preceding a
specified date, and actively considered as a candidate, for possible
acquisition, merger, sale of assets or joint venture.
     “Active Prospective Client” means any Person, or a group of Persons,
(i) who or which had been identified with reasonable particularity by a
specified Person (or any of its agents) in the business records of such
specified Person within the 24 months preceding a specified date, with
reasonable particularity as a possible client or customer of such specified
Person, or (ii) to whom or which a specified Person (or any of its agents) had
communicated in the business records of such specified Person within the
24 months preceding a specified date, in writing or otherwise, with respect to
the provision of any services that such specified Person provides in the conduct
of its business.
     “Change of Control” means the occurrence of any of the following:
     (i) any transaction, or series of related transactions (including any
merger or consolidation), the result of which is that any “person” or “group”
(as such terms are defined for purposes of the Securities Exchange Act of 1934,
as amended),





--------------------------------------------------------------------------------



 



becomes the “beneficial owner” (as so defined in Rule 13-d3 under such Act,
except that a Person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition), directly or indirectly, of 50% or more of USI’s aggregate
outstanding voting stock (measured by voting power rather than number of
shares);
     (ii) USI consolidates with, or merges with or into, any Person, or any
Person consolidates with or merges with or into USI, in any such event pursuant
to a transaction in which any of the outstanding voting stock of USI is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the voting stock of USI outstanding immediately prior
to such transaction is converted into or exchanged for voting stock of the
surviving or transferee Person constituting 50% or more (immediately after
giving effect to such conversion or exchange) of the aggregate outstanding
shares of such voting stock of such surviving or transferee Person or
     (iii) substantially all of USI’s assets or earnings power is sold in any
transaction or series of related transactions.
     “Client Account” means the account of any client (including, without
limitation, any retail insurance agent or broker, individual insured,
association and any member thereof, and any insurance carrier or other entity to
the extent third party administration claims processing or underwriting is
performed by such specified Person for such carrier or other entity) who or
which is serviced, as of a specified date, by a specified Person in connection
with such specified Person’s business, regardless of whether such services are
provided by, or through the licenses of, such specified Person or any
shareholder, employee or agent of such specified Person.
     “Confidential Information” means all information that has actual or
potential economic value to the Company or to the USI Companies from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use. Confidential Information will include, among other
things, any and all information disclosed to Executive or known by Executive as
a consequence of his employment by the USI Companies (whether under the Prior
Agreement or this Agreement) that is not already generally available to the
public (unless such information has entered the public domain and become
available to the public through fault on the part of the Party to be charged
hereunder), including, without limitation, in respect of the Company’s or any
USI Company’s businesses, finances, operations, business programs, officers,
directors, partners, joint ventures, employees, contractors, vendors, suppliers,
processes, procedures manuals, computer programs, sales, services, research
projects, data, accounts, billing methods, pricing, sales, statistical data,
business methods, systems, plans, internal affairs, legal affairs, potential or
existing reorganization plans, Active Prospective Clients, clients, Client
Accounts, transactions with clients, any and all information entrusted to the
Company or any USI Company by any third party on a confidential basis, and any
and all information defined as “Trade Secrets” under the Uniform Trade Secrets
Act, or which can otherwise be considered a trade secret under applicable trade
secrets law. Confidential Information may be contained in written materials,
handwritten notes, oral communications, tape recordings, the unwritten knowledge
of employees, and/or any other tangible medium of expression, including but not
limited to electronically stored information, hard disk or soft disk drive
mechanisms. The Parties agree that Confidential Information includes, without
limitation, the following:

  (i)   any information or documentation relating to the USI Companies’ sales,
marketing, cross-sell, compensation, incentive, or personnel strategies and
programs.     (ii)   the identity of and key contacts at any client whose
account constituted a Client Account of any USI Company at any time, as well as
the identity of any Active Prospective Client of any such entity;     (iii)  
the identities of markets or companies from which insurance coverages or other
commitments, benefits or services for clients are obtained;     (iv)   the types
of consulting, third-party administration, employee communication, investment
management, managed care, human resource and other services, and insurance
coverages, provided or to be provided specifically to any such client or Active
Prospective Client of any USI Company, and the internal corporate policies
relating thereto;     (v)   the specific insurance policies purchased by or for
such clients or Active Prospective Clients of any USI Company;





--------------------------------------------------------------------------------



 



  (vi)   the expiration dates, commission rates, fees, premiums and other terms
and conditions of such policies and the service cost burden with respect to each
such client and Active Prospective Client of a USI Company;     (vii)   the risk
specifications and other characteristics, and claims loss histories of such
clients or Active Prospective Clients;     (viii)   USI Companies’ operations
manuals, prospecting manuals and guidelines, pricing policies and related
information, marketing manuals and plans, and business strategies, techniques
and methodologies;     (ix)   USI Companies’ financial information, including
but not limited to, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports and
business plans;     (x)   Active Prospective Acquisitions of the Company or
another USI Company and all financial data, pricing terms, information memoranda
and due diligence reports relating thereto;     (xi)   inventions, discoveries,
devices, algorithms, computer hardware and computer software (including any
source code, object code, documentation, diagrams, flow charts, know-how,
methods or techniques associated with the development or use of the foregoing
computer software);     (xii)   all internal memoranda and other office records,
including electronic and data processing files and records; and     (xiii)   any
other information constituting a trade secret under the governing trade secrets
law.

     “Goodwill” means the expectation of continued patronage from Client
Accounts and new patronage from Active Prospective Clients.
     “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
a limited liability company, or a governmental entity (or any department,
agency, or political subdivision thereof).
     “USI Business” means the businesses provided by any of the USI Companies
(including, without limitation, the providing of (i) insurance agency and
brokerage, and related insurance services, including, without limitation, risk
management and loss control, cost containment, analysis of loss exposures and
designs, catastrophic case management, loss reserves and rate reviews,
performance of cash flow studies, administration of risk funding and transfer
techniques, captive company formation, self-insurance consulting, reinsurance
and excess stop loss (both specific and aggregate) placement, management of
insurance programs (including programs with respect to membership associations
and congregations), third party administration, actuarial and administrative
services for pension and health plans, compensation programs and employee
communications; (ii) managed care consulting services and related legal
assistance; (iii) human resource and employee compensation consulting services
and related legal assistance; and (iv) any insurance or financial services
relating to any of the foregoing).
     “USI Companies” or “USI Company” means USI, its subsidiaries (including the
Company), and any entity under the control (as defined in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended,
without regard to whether any party is a “registrant” under such Act) of USI,
and any of their successors or assigns.
     “USI CRC” means the USI Companies (i) comprising or included in the USI
California Region; and/or (ii) to which Executive provides services on behalf of
the Company hereunder.
2. POSITION, RESPONSIBILITIES AND TERM
     2.1. Executive’s Position. On the terms and subject to the conditions set
forth in this Agreement, the Company shall employ Executive to serve as regional
chief executive officer of the USI California Region. Executive shall report to
the Chief Executive Officer of USI, or his designee (the “USI CEO”).





--------------------------------------------------------------------------------



 



     2.2 Executive’s Responsibilities. The Executive shall perform all duties
customarily attendant to the position of regional chief executive officer and
shall perform such services and duties commensurate with such position as may
from time to time be reasonably prescribed by the USI CEO.
     2.3 No Conflicts of Interest. Executive agrees that throughout the period
of his employment hereunder, he will not (a) accept other employment; or
(b) perform any activities or services which would (i) be inconsistent with this
Agreement or the employment relationship between the Parties, or (ii) interfere
with or present an actual or potential conflict of interest concerning
Executive’s employment with the Company; provided, that Executive shall be
permitted to serve on the boards of directors of such other companies as the USI
CEO shall approve (such approval to not be unreasonably withheld), and that
Executive may make personal investments and may act as a director and engage in
other activities for any charitable, educational, or other nonprofit
institution, as long as such investments and activities do not materially
interfere with the performance of Executive’s duties hereunder. Executive agrees
to adhere to and comply with any and all business practices and requirements of
ethical conduct set forth in USI’s Code of Business Conduct, the Company’s
operating policies and procedures, its employee manual, or any similar
publication.
     2.4. Term. Executive shall be employed hereunder commencing on December 30,
2006 and ending on the date on which employment is terminated in accordance with
the provisions of Section 8 of this Agreement. The foregoing term of employment
shall be referred to hereinafter as the “Term”.
3. ACCEPTANCE
     3.1 Executive hereby accepts such employment and agrees that throughout the
period of employment hereunder, Executive will devote his full business time,
attention, knowledge and skills faithfully, diligently and to the best of his
ability, in the furtherance of the business of the USI Companies.
4. COMPENSATION
     4.1. Base Salary. As compensation for the services to be rendered by
Executive hereunder, the Company agrees to pay Executive, and Executive agrees
to accept, a base salary (“Base Salary”) during employment hereunder at the
annual rate of not less than three hundred fifty thousand dollars ($350,000);
provided, however, that the USI CEO may determine to increase but not decrease
the Base Salary in such amount as the USI CEO may determine, subject to the
terms, conditions, and approvals required by USI’s policies and procedures then
in effect. The Base Salary shall be payable in equal installments by the Company
according to its normal payroll practices.
     4.2 Performance Bonus. As additional compensation for the services to be
rendered by Executive hereunder, Executive shall be eligible to receive from
time to time during the Term, a bonus under the USI Management Incentive Plan
(the “USI Plan”) as may be amended from time to time at the sole discretion of
USI. At no time during the Term hereof will Executive’s “target” award
opportunity be any less than 70% of Executive’s then Base Salary. Any awards
under the USI Plan will be determined by the USI CEO, subject to the terms,
conditions and approvals required by USI’s policies and procedures then in
effect. By way of clarification, the “target” award opportunity percentage set
forth above shall not guarantee Executive payments of, or entitlement to, any
amount, even if targets are met. Such awards are dependent upon, among other
things, the general financial performance of USI, and any such award, if any,
shall be in such amount as the USI CEO may determine, and any decision of the
USI CEO shall be in his sole and unreviewable discretion. Any award under the
USI Plan will be paid to the Executive no later than 90 days following the end
of the performance year.
     4.3 Benefits. In addition to such compensation, Executive shall be entitled
to the benefits which are afforded generally, from time to time to similarly
situated executive employees of the USI Companies. Notwithstanding the
foregoing, nothing contained in this Agreement shall require the USI Companies
to establish, maintain or continue any of the group benefits plans already in
existence or hereafter adopted for the employees of the USI Companies, or
restrict the right of the USI Companies to amend, modify or terminate such group
benefit plans in a manner which does not discriminate against Executive as
compared to other executive employees of USI Companies.
     4.4 Paid Time Off. Executive shall be entitled to paid time off (consisting
of vacation, sick days and personal days) and holidays as are provided in
general to similarly situated employees of the USI Companies, in accordance with
usual practices and procedures. Without limiting the foregoing, unless otherwise
required by law, Executive shall not be entitled to any additional compensation
for any unused paid time off. Paid time off shall stop accruing once Executive
has accumulated and not used the number of days to which he is entitled to in a
year.



--------------------------------------------------------------------------------



 



     4.5 Specific Allowances: Automobile; Club Dues. The Company agrees to pay
to Executive during the Term (a) $1000 per month, to be used exclusively by
Executive for the retention (whether by lease or otherwise), maintenance,
insurance and care of an automobile to be used by Executive in the discharge of
his duties to Company. Other than as set forth in the preceding sentence, and
other than for car rentals on business trips, Executive will not be reimbursed
for mileage or any other automobile related expenses. During the Term, Executive
agrees to maintain auto liability insurance coverage with respect to said
automobile, at least in the amounts required from time to time by USI’s policies
and procedures then in effect, but in no event less than $250,000 combined
single limit coverage or $250,000/500,000 bodily injury and $250,000 property
damage liability; and (b) $1000 per month for club dues and other organizational
memberships.
     4.6 Signing Bonus. Upon execution by the Parties hereof, as additional
partial consideration for the covenants and performance of the obligations of
Executive herein, Executive shall be entitled to a one-time signing bonus in the
amount of five hundred ninety-five thousand dollars ($595,000) (the “Signing
Bonus”); provided, however, that if Executive’s employment terminates prior to
the second anniversary of the date hereof pursuant to Sections 8.4 hereof, he
shall, within thirty (30) days of the date of such termination, repay to the
Company an amount equal to the Signing Bonus plus the following components of
the Relocation Package: moving expenses, temporary housing expenses, and real
estate closing costs. Notwithstanding the foregoing, the Parties expressly agree
that Executive’s obligation to repay, or his repayment of, any amount to the
Company pursuant to this Section 4.6 shall not relieve Executive of any
obligation or covenant of Executive hereunder, including, without limitation,
his obligations and covenants contained in Sections 6 and 7.
5. EXPENSES
     5.1 Without duplicating any payment set forth in Section 4.5, the Company
shall reimburse Executive, in accordance with Company policy, for all expenses
reasonably and properly incurred by Executive in connection with the performance
of Executive’s duties hereunder and the conduct of the business of the Company,
upon the submission to the Company (or its designee) of appropriate vouchers
therefor.
     5.2 Relocation Package. Executive shall be entitled to the relocation
package set forth as Addendum A to this Agreement (the “Relocation Package”).
6. CONFIDENTIAL INFORMATION AND PROPERTY
     6.1. Property of the Company. Executive acknowledges and agrees that all
premiums, commissions, fees and other forms of compensation, and all
Confidential Information of the USI Companies relating thereto, which Executive
generates in the course of providing, directly or indirectly, any USI Business
during the Term hereof (including such items resulting from or relating to
services provided by Executive to the USI Companies), shall be the sole property
of the USI Companies.
     6.2. Confidentiality during Term. During the Term hereof, Executive will
not use, or disclose to any Person, any Confidential Information (determined as
of any date during the Term hereof) of any USI Company, except (a) in the normal
course of business on behalf of such USI Company; (b) with the prior written
consent of such USI Company; or (c) to the extent necessary to comply with law
or the valid order of a court of competent jurisdiction, in which event
Executive shall notify such USI Company as promptly as practicable (and, if
possible, prior to the making of such disclosure). In addition, Executive will
use reasonable efforts to prevent any such prohibited use or disclosure by any
other person.
     6.3. Confidentiality following Term. Following the Term hereof, Executive
will not use, or disclose to any Person, any Confidential Information
(determined as of the date of termination of Executive’s employment with the
Company) of any USI Company, except (a) with the prior written consent of such
USI Company; or (b) to the extent necessary to comply with law or the valid
order of a court of competent jurisdiction, in which event Executive shall
notify such USI Company as promptly as practicable (and, if possible, prior to
the making of such disclosure). In addition, Executive will use reasonable
efforts to prevent any such prohibited use or disclosure by any other person.
7. NON-SOLICITATION, NON-COMPETITION AND CONFLICTS OF INTEREST
     7.1. Non-Solicitation. Executive understands and acknowledges that the
identities, preferences, goals, needs and strategic plans of the clients and
Active Prospective Clients of the Company, the USI CRC, and the other USI



--------------------------------------------------------------------------------



 



Companies, and each such Company’s plans and strategies to maintain and develop
business from its respective clients and Active Prospective Clients, constitute
valuable trade secret and proprietary information of the USI Companies; that
such information is hereby expressly identified to Executive as “Confidential
Information” having independent economic value; that such information is not
available from public sources; and that the USI Companies (including Company)
have expended considerable time and effort to develop, compile and protect such
Confidential Information. Executive therefore agrees that while Executive is
providing services for the Company and at all times thereafter, Executive shall
not, without express prior written approval of the Company, use any Confidential
Information to directly or indirectly, solicit or attempt to solicit business
from any client or Active Prospective Client of any USI Company (determined as
of the earlier of the date of termination or the date of such act) for
Executive’s own benefit or for the benefit of a Company competitor doing
business in the same market area in which Company conducts business.
     7.2. Non-Competition. In consideration of the payments and benefits to be
received by Executive under this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees that, during the Term, Executive will refrain from
carrying on any business, directly or indirectly, which provides any USI
Business, except (a) in the normal course of business on behalf of any USI
Company during the term of Executive’s employment under this Agreement; or
(b) with the Company’s prior written consent. The term “carrying on any
business” shall mean to act as a sole proprietor, partner, member of a limited
liability company, stockholder, officer, director, employee, manager, trustee,
agent, advisor, joint venturer, or consultant of, with or to, any business, or
otherwise to own, manage, operate, control or participate in the ownership,
management, operation or control of, or engage in, any business. It is expressly
agreed that this Section 7.2 is not intended to restrict or prohibit the
ownership by Executive of stock or other securities of a publicly-held
corporation in which Executive (i) does not possess beneficial ownership of more
than 5% of the voting capital stock of such corporation and/or (ii) does not
participate in any management or advisory capacity. In addition, it is also
agreed that this Section 7.2 shall not prohibit Executive from serving as a
director pursuant to the terms of Section 2.3 during the term of his employment
under this Agreement. It is the desire and intent of the parties that the
provisions of this Section 7.2 shall be enforced under the laws and public
polices applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Section 7.2 is adjudicated to
be invalid or unenforceable or shall for any reason be held to be excessively
broad as to duration, geographic scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the extent
compatible with applicable laws and such provision shall be deemed modified and
amended to the extent necessary to render such provision enforceable in such
jurisdiction. If Executive challenges the enforceability of the provisions of
this Section 7.2 in whole or in part, then, without limiting any remedy
available to the Company (including specific performance of the covenants
contained in Sections 6 and 7 hereof) Executive shall have forfeited any right
to any payments and benefits under this Agreement that he has not already
received, without such forfeiture constituting an election of remedies on
Executive’s part.
     7.3 Non-Interference. Executive agrees that, from and after the date that
Executive ceases employment with Company, Executive shall not, directly or
indirectly, interfere with the Company’s business by: (a) revealing any
Confidential Information; (b) inducing or attempting to influence any employee
of the Company or of any USI Company to end his or her employment; (c) inducing
or attempting to induce a consultant, independent contractor, licensee or other
third party to sever any relationship with the Company or with any USI Company;
(d) assisting any other person, firm or entity in the solicitation of any such
employee, consultant, independent contractor, licensee or other third party
while such employee, consultant, independent contractor, licensee or third party
is employed or engaged by the Company or by any USI Company; (e) soliciting,
causing to be solicited, or knowingly accepting the disclosure of any
Confidential Information for any purpose whatsoever or for any other party; or
(f) disrupting or seeking to disrupt in any manner, directly or indirectly, any
contractual relationship then existing between any USI Company and any client.
     7.4 Miscellaneous. Without limiting the provisions of Section 18, in the
event of any assignment by the Company permitted under such section, the
restrictive periods contained in this Section 7 shall be determined by reference
to the termination of Executive’s employment with any permitted assignee of the
Company.
8. TERMINATION
     8.1 Termination by the Company Without Cause. Company shall have the right
to terminate Executive’s employment hereunder without Cause (as defined below)
by giving Executive written notice to that effect. Any such termination of
employment shall be effective on the date specified in such notice. In the event
of such termination, the Company shall (a) pay Executive his unpaid Base Salary
through the effective date of termination and any business expenses remaining
unpaid on the effective date of the termination for which Executive is entitled
to be reimbursed under Sections 4.5 and 5 of this Agreement; (b) pay Executive,
for the period commencing on the date following the date of termination and
ending on the date which is twelve (12) months following the effective date of
termination, an amount per month equal to one-twelfth of the sum of (i) his then
Base Salary, plus (ii) an amount equal to Executive’s target bonus per
Section 4.2 that

 



--------------------------------------------------------------------------------



 



he would have otherwise received with respect to the year in which Executive’s
termination occurred (but for such termination); and (c) either continue to
provide Executive with medical and dental healthcare coverage under the plan in
which Executive participates immediately prior to the effective date of such
termination (where Executive remains eligible to participate, and in accordance
with the terms thereof) or in the event Executive no longer remains eligible to
participate under such medical and/or dental healthcare plan, to reimburse
Executive for the amount of the premium Company would have paid for Executive’s
medical and/or dental healthcare coverage had Executive remained employed
hereunder, in each case until the earlier of (i) the date which is twelve
(12) months following the effective date of termination and (ii) the
commencement of Executive’s coverage under another employer’s healthcare plan;
provided, however, that without limiting any other remedy available hereunder,
all payments described in the Section 8.1 shall immediately terminate upon an
arbitrator’s or judge’s determination that Executive has breached the provisions
of Section 6 or 7 hereof.
     8.2 Termination by the Company for Cause. The Company shall have the right
to terminate this Agreement and Executive’s employment hereunder for Cause by
giving Executive written notice to that effect. Any such termination of
employment shall be effective on the date specified in such notice. In the event
of such termination, the Company shall pay to Executive (a) his unpaid Base
Salary through the effective date of the termination, and (b) any business
expenses remaining unpaid on the effective date of the termination for which
Executive is entitled to be reimbursed under Section 5 of this Agreement. For
the purpose of this Agreement, “Cause” shall mean (i) commission of a willful
and material act of dishonesty in the course of Executive’s duties hereunder,
(ii) conviction by a court of competent jurisdiction of a crime constituting a
felony or conviction in respect of any act involving fraud, dishonesty or moral
turpitude, (iii) Executive’s performance under the influence of controlled
substances, or continued habitual intoxication, during working hours, after the
Company shall have provided written notice to Executive and given Executive
30 days within which to commence rehabilitation with respect thereto, and
Executive shall have failed to commence such rehabilitation or continued to
perform under the influence after such rehabilitation, (iv) frequent or
extended, and unjustifiable (not as a result of incapacity or disability)
absenteeism which shall not have been cured within 30 days after the Company
shall have advised Executive in writing of its intention to terminate
Executive’s employment in accordance with the provisions of this Section 8.2, in
the event such condition shall not have been cured, (v) Executive’s personal,
willful and continuing misconduct or refusal to perform duties and
responsibilities described in Section 2 above, or to carry out directives of the
USI CEO, which, if capable of being cured, shall not have been cured within
60 days after the Company shall have advised Executive in writing of its
intention to terminate Executive’s employment in accordance with the provision
of this Section 8.2 or (vi) material non-compliance with the terms of this
Agreement, including but not limited to any breach of Section 6 or Section 7 of
this Agreement.
     8.3 Termination by Executive for Good Reason. Executive shall have the
right to terminate this Agreement and his employment hereunder for “good
reason,” if (a) there is a Change of Control, and, within two years following
such Change of Control, Executive terminates his employment hereunder due to the
material diminution of his duties and responsibilities, as set forth herein, or
(b) default by the Company in the payment of or otherwise failure by the Company
to pay in a timely fashion after demand therefor any material sum due to the
Executive pursuant to this Agreement; provided that Executive shall give the
Company prior written notice of the reason therefore and a period of 30 days
following receipt by the Company of such notice shall have lapsed and the
matters which constitute or give rise to such “good reason” shall not have been
cured or eliminated by the Company. In the event of such termination, Executive
shall be entitled to receive the same payments and benefits as would be provided
under Section 8.1 in the event of a termination without Cause.
     8.4 Termination by Executive. Executive shall have the right to terminate
this Agreement and his employment hereunder by giving the Company not less than
ninety (90) days notice. In the event that such notice is given, the Company may
require Executive to leave immediately. The termination of employment shall be
effective on the earlier of ninety (90) days after issuance of the notice and
the date specified in the notice. In the event of such termination, Executive
shall be entitled to receive the same payments and benefits as would be provided
under Section 8.2 in the event of a termination by the Company for Cause.
     8.5 Death, Incapacitation or Disability.
          a. Death. If Executive dies during his employment hereunder, this
Agreement shall terminate upon the date of Executive’s death. In the event of
any such termination, the Company shall pay to Executive’s representative or his
estate any unpaid Base Salary through the effective date of termination and any
business expenses remaining unpaid on the effective date of the termination for
which Executive is entitled to be reimbursed under Sections 4.5 and 5 of this
Agreement.
          b. Incapacitation or Disability. In the event that Executive is
incapacitated or disabled by reason of illness or physical or mental disability
from performing Executive’s duties hereunder with or without reasonable
accommodation

 



--------------------------------------------------------------------------------



 



(which shall be deemed to have occurred (a) when Executive has become eligible
for total disability benefits under the Company’s long-term group disability
policy, if any, or, if no policy is then in effect, (b) when such incapacity or
disability, as defined below, shall have existed for either (i) one continuous
period of six months or (ii) a total of seven months out of any twelve
consecutive months), the Company shall have the right to terminate Executive’s
employment hereunder by giving thirty (30) days’ written notice to Executive to
that effect. If Company terminates Executive pursuant to this paragraph, the
termination of employment shall be effective on the date specified in such
notice but in no event shall that date be sooner than the date determined under
clause (a), or if no long term disability policy is in effect then the date
determined in clause (b). In the event of any such termination, the Company
shall pay Executive any Base Salary due in accordance with Section 4 herein up
to the effective date of termination, and any business expenses remaining unpaid
on the effective date of the termination for which Executive is entitled to be
reimbursed under Sections 4.5 and 5 herein and any accrued but unpaid vacation
benefits owed as of the date of termination. By way of clarification, nothing
herein is intended to imply or state that salary or other compensation is due
Executive for the period Executive is absent from work due to disability or
incapacity. Except as specifically set forth in this Section 8.5 or otherwise
required by law, Executive is not eligible for and will not be paid any Base
Salary or other compensation during any period in which Executive is not
actively employed, including but not limited to any period of incapacity,
disability, or inability to perform his job duties with or without reasonable
accommodation. During any such period, Executive shall be limited to disability
benefits, if any, to which Executive may be eligible. Notwithstanding the other
provisions of this paragraph, in no event may Executive be terminated under this
Section 8.5 earlier than any time allowed under applicable law. For purposes of
clause (b), an Executive “disability” shall mean a physical or mental impairment
which renders Executive unable to perform the essential functions of his
position, even with reasonable accommodation which does not impose an undue
hardship on the Company, and “incapacity” as in used clause (b) shall be limited
only to such disability which substantially prevents the Company from availing
itself of the services of Executive. The Company reserves the right, in good
faith, to make this determination of incapacity or disability under clause
(b) based upon information supplied by Executive and/or his medical personnel,
as well as information from medical personnel (or others) selected by the
Company or its insurers.
     8.6 Miscellaneous Termination Provisions. Executive, upon termination or
expiration of employment for any reason, hereby irrevocably promises to:
          a. Return all property of the USI Companies in his possession or
within his custody and control wherever located immediately upon such
termination.
          b. Participate in an exit interview with a designated person or
persons of Company if requested by Company.
          c. Provide each new employer with a copy of this Agreement prior to
taking a position with such new employer within two (2) years after his
termination.
          d. Subject to obligations under applicable laws and regulations, in
the event of a termination of this Agreement, neither party to this Agreement
will publicly make any statements or comments that disparage the reputation of
the other party, including in the case of the Company, any of its employees,
senior officers or directors.
9. REMEDIES
     9.1. Equitable Relief. Executive acknowledges that the services to be
rendered by him are of a special, unique and extraordinary character and that it
would be extremely difficult or impracticable to replace such services, that the
material provisions of this Agreement are of crucial importance to the Company
and that any damage caused by the breach of Sections 6 or 7 of this Agreement
would result in irreparable harm to the business of the Company for which money
damages alone would not be adequate compensation. Accordingly, Executive agrees
that if he violates Sections 6 or 7 of this Agreement, the Company shall, in
addition to any other rights or remedies of the Company available at law, be
entitled to equitable relief in any court of competent jurisdiction, including,
without limitation, temporary injunction and permanent injunction.
     9.2 Arbitration. The Parties agree that any controversy, claim or dispute
arising out of or relating to Executive’s employment hereunder, or the
termination of such employment, shall be settled by arbitration before a
mutually selected arbitrator to be held in the State of California in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction, and the Parties consent to the jurisdiction of the courts
of the State of California for this purpose. The arbitrator shall determine
which Party or Parties shall be entitled to costs and expenses (including
reasonable attorneys’ fees) resulting from such dispute or controversy. If such
controversy, claim or dispute involves a claim (including, without limitation,
claims, arising under Section 6 or 7) for injunctive or other equitable relief,
and suit or cross-claim for such relief is filed in a court of



--------------------------------------------------------------------------------



 



competent jurisdiction, the litigation shall be bifurcated to the extent
feasible, to the end that all issues other than those injunctive or equitable
issues required to be determined by the court shall be determined by arbitration
as hereinabove required.
10. WITHHOLDING
     10.1 Each payment to Executive under this Agreement shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable laws and regulations then in effect.
11. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.
     11.1 General. Executive represents and warrants to the Company that the
execution of this Agreement and the performance of his duties as contemplated
hereunder do not conflict with any other agreement, law, rule, regulation, or
court order by which he is bound.
     11.2 No Impairment. Executive represents and warrants that he is not
subject to any agreement or contract that would preclude or impair, in any way,
his ability to carry out his duties under this Agreement for the Company.
     11.3 No Confidential Information. Executive has not removed from any prior
employer any confidential information.
     11.4 No Restrictive Agreements. Executive represents and warrants that,
Executive has not heretofore entered into, has not been and is currently not
subject to the provisions of, any employment contract, sales and purchase
agreement or other agreement (whether oral or written) of any nature whatsoever
with any other organization, individual or business entity, which prevents or
restricts Executive from competing with, or soliciting the clients, customers,
business or employees (including, without limitation for the purposes of hiring
such employees) of, such other organization, individual or business entity or
any other entity for any period of time or within any geographical area, whether
heretofore expired or not (“Pre-existing Agreements”), other than such contracts
or agreements as Executive has heretofore disclosed to Company in
writing(“Disclosed Pre-existing Agreements”).
     11.5 Release of Claims. Executive represents and warrants that he has no
claim or dispute, whether known or unknown, with or against any USI Company
pursuant to the Prior Agreement or his employment by the Company to date.
Executive hereby knowingly and voluntarily releases and forever discharges the
USI Companies and each of their respective officers, directors, employees,
heirs, successors and assigns (the “Released Parties”) from any and all claims,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present through the date
hereof, whether known or unknown, suspected, or claimed against the Company or
any of the Released Parties which he, his spouse, or any of his heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with the USI Companies and/or the Prior Agreement.
     11.6 Cooperation. During the Term and thereafter, Executive shall cooperate
with the Company in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments).
12. INTELLECTUAL PROPERTY AND OWNERSHIP OF BUSINESS
     12.1 Ownership of Records. Executive agrees that all papers, documents,
records, business accounts, generated by Executive during the conduct of such
business or given to Executive during and in the course of his employment with
Company is the exclusive property of the Company and shall remain with the
Company upon Executive’s termination.



--------------------------------------------------------------------------------



 



     12.2 Intellectual Property. Executive further agrees to assign without
further consideration all intellectual property, including but not limited to
inventions, discoveries or any material produced by him during the course of his
employment hereunder (including modifications or refinements of such materials)
to the Company in their entirety. Such assignment and transfer is a complete and
total assignment and transfer of any right Executive may have in such
intellectual property and includes any patent, copyright, trade or service mark
or the right to obtain any such patent, copyright, trade or service mark, and
any trade secret rights in such material. This provision does not entitle
Executive to any additional compensation, with such compensation, if any, being
entirely within the discretion of Company.
13. ENTIRE AGREEMENT; NO AMENDMENT
     13.1 No agreements or representations, oral or otherwise, express or
implied, have been made by either Party, with respect to Executive’s employment
by any USI Company, that are not set forth expressly in this Employment
Agreement. This Agreement supersedes and cancels the Prior Agreement and any
other prior agreement (other than agreements (which are not employment
agreements) executed pursuant to USI’s stock or option incentive plans, such as,
by way of example, option agreements, registration rights agreements, lock-up
agreements, shareholder agreements and restricted stock agreements), entered
into between Executive and the Company (or any USI Company) or its predecessors
relating to Executive’s employment by any USI Company, except that Executive
shall remain liable for any breaches of any provisions relating to restrictive
covenants (including non-solicitation, non-compete, non-hire) and
confidentiality contained in any such prior agreements (including the Prior
Agreement). No amendment or modification of this Agreement shall be valid or
binding unless made in writing and signed by the Party against whom enforcement
thereof is sought.
14. NOTICES
     14.1 All notices, demands and requests of any kind which either Party may
be required or may desire to serve upon the other Party hereto in connection
with this Agreement shall be delivered only by courier or other means of
personal service, which provides written verification of receipt, or by
registered or certified mail return receipt requested (each, a “Notice”). Any
such Notice delivered by registered or certified mail shall be deposited in the
United States mail with postage thereon fully prepaid or if by courier then
deposited with the courier. All Notices shall be addressed to the Parties to be
served as follows:
(a)   If to the Company, at:
USI Services Corporation.
555 Pleasantville Road
Briarcliff Manor, NY 10510
Attn: Chief Executive Officer
Copy to:
USI Holdings Corporation.
555 Pleasantville Road
Briarcliff Manor, NY 10510
Attn: General Counsel
(b)   If to Executive, at
Address on Company records
Either of the Parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other Party
given under this Section. All such notices, requests, demands, and other
communications shall be effective when received at the respective address set
forth above or as then in effect pursuant to any such change.
15. WAIVERS
     15.1 No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.



--------------------------------------------------------------------------------



 



16. GOVERNING LAW
     16.1 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.
17. SEVERABILITY
     17.1 The provisions of this Agreement are intended to be interpreted in a
manner which makes them valid, legal, and enforceable. In the event any
provision of this Agreement is found to be partially or wholly invalid, illegal
or unenforceable, such provision shall be modified or restricted to the extent
and in the manner necessary to render it valid, legal, and enforceable. It is
expressly understood and agreed between Executive and the Company that such
modification or restriction may be accomplished by mutual accord between the
Parties or, alternatively, by disposition of a court of law. If such provision
cannot under any circumstances be so modified or restricted, it shall be excised
from this Agreement without affecting the validity, legality or enforceability
of any of the remaining provisions.
18. ASSIGNMENT
     18.1 Executive may not assign any rights (other than the right to receive
income hereunder) under this Agreement without the prior written consent of the
Company. This Agreement may be assigned without the consent of Executive, and
the provisions of this Agreement shall be binding upon and shall inure to the
benefit of the assignee hereof.
19. MISCELLANEOUS
     19.1 For the avoidance of doubt, the provisions of Sections 6, 7, and any
other ongoing duties of the Parties hereto shall survive termination or
expiration of this Agreement.
20. THIRD PARTY BENEFICIARIES
     20.1 Executive and Company agree that the Persons constituting USI Holdings
Corporation and the USI CRC and each of their respective successors and assigns
are third party beneficiaries of this Agreement, and expressly agree that the
restrictive covenants contained in Section 7 of this Agreement, and the
confidentiality provisions in Section 6 of this Agreement, are intended for the
benefit of such Persons as well as for the Company’s benefit.
21. COUNTERPARTS
     21.1 This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
22. HEADINGS
     22.1 The headings of the several sections and subsections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
23. CONSTRUCTION OF AGREEMENT
     23.1 All Parties agree that this Agreement shall be construed in such a
manner so as not to favor one party or the other regardless of which party has
drafted this Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

            USI SERVICES CORPORATION
      By:           Name:           Title:                      JEFFREY JONES   
         

 